Citation Nr: 0428196	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  99-19 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than May 21, 1997, 
for the grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967.  He died in September 1981.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that granted the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant continues to disagree with the effective date 
assigned for the grant of DIC benefits, May 21, 1997, the 
date of receipt of claim.  A videoconference hearing before 
the undersigned Veterans Law Judge was held in February 2001.  
This issue was remanded in April 2001 for further 
development.  That development having been completed, this 
claim now returns before the Board.

The Board also notes that the RO, in September 2002, denied 
the appellant's claim of clear and unmistakable error in a 
March 23, 1982 RO decision.  As no notice of disagreement was 
received as to this decision, this issue is not before the 
Board at this time.


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by a March 1982 RO decision.  The appellant was 
notified of this action, and did not timely appeal.

2.  Received on May 13,1997, was the appellant's reopened 
claim for entitlement to service connection for the cause of 
the veteran's death.

3.  In January 1999 the Board granted service connection for 
the cause of the veteran's death.

4.  RO implemented the Board's decision and assigned an 
effective date of May 21, 1997.

5.  The effective date for the assignment of service 
connection for the cause of    theveteran's death is May 13, 
1997, the date of receipt of claim.


CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date of 
May 13, 1997, for the grant of entitlement to service 
connection the cause of the veteran's death, have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate her claim.  She was provided with a 
copy of the pertinent rating action, a statement of the case 
dated in August 1999, and a supplemental statement of the 
case dated September 2002.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding this 
claim, and the evidence, which has been received in this 
regard.  

The appellant was notified of the VCAA and what evidence the 
VA would obtain in a letter dated August 2002.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board is 
satisfied that the veteran has been informed of her rights 
and the VA obligation's under the VCAA.

The RO has obtained all available records identified by the 
appellant which are now on file.  The record discloses that 
VA has met its duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim currently being 
decided.  

The appellant was informed of the VCAA subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran was not specifically informed to furnish copies of 
any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the appellant has not been prejudiced by these defects.  The 
veteran was provided notice of the division of responsibility 
in obtaining evidence pertinent to her case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The evidence shows that the veteran dies in September 2001.  
The appellant filed a claim for service connection for the 
cause of the veteran's death in November 1981.  In March 
1982, the claim for service connection for the cause of the 
veteran's death was denied.  There is no indication, nor has 
the appellant alleged, that she did not receive notice of 
this decision.  The appellant never appealed that decision, 
and therefore, that decision became final. 38 U.S.C.A. § 7105 
(West 2002).

Received in May 1997, was the appellant's claim for death 
pension benefits, dated on May 12, 1997.  Accompanying this 
document was private medical evidence which the RO construed 
as a claim for service connection for cause of death.  The 
date of receipt stamp was blurred with regard to the exact 
day received.  A notation on the document indicates her 
representative stated that the date of receipt was May 13, 
1997.  After an initial RO denial and appeal, the Board 
granted service connection for the cause of the veteran's 
death, in a January 1999 Board decision.  In January 1999, 
the RO implemented the Board's decision and assigned an 
effective date of May 21, 1997, which the RO has indicated 
was the date of receipt of claim.

Analysis

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2003).  The effective date of an award based on an 
original claim for compensation (service connection) will be 
the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2003).  

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).

The effective date for a reopened claim shall be fixed in 
accordance with facts found but shall not be earlier than the 
date of receipt of application therefore. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400.

The veteran contends, in essence, that she is entitled to an 
effective date earlier than May 21, 1997, for the grant of 
entitlement to service connection for the cause of the 
veteran's death.  Specifically, she maintains that the grant 
should be in 1981, when she initially filed a claim for 
service connection for the cause of the veteran's death.  She 
asserts that she first filed her claim in 1981, that it 
should have been granted at that time, and that, because her 
claim was ultimately granted, she should have been assigned 
the earlier effective date.

The law and regulations governing effective dates as set 
forth above are clearly stated.  When there has been a final 
disallowance of a claim, the effective date of a subsequent 
grant is the date of receipt of claim.  38 C.F.R. § 3.400.  
In March 1982, the claim for service connection for the cause 
of the veteran's death was denied by the RO.  This decision 
was not appealed and is final.  38 U.S.C.A. § 7105.  The 
appellant submitted documents dated May 12, 1997, which the 
RO construed as a reopened claim.  The RO interpreted the 
date of receipt shown on the blurred date stamp as May 21, 
1997 and assigned the effective date of May 21, 1997, the 
date of receipt of claim.  

The representative indicated that the date of receipt was May 
13, 1997, the day following the date of the document.  With 
the benefit of the doubt in the appellant's favor the Board 
concurs with the representative that the date of receipt was 
May 13, 1997.  38 C.F.R. § 3.102.  Thus entitlement to an 
earlier effective date of May 13, 1997 for the grant of 
service connected death benefits is warranted.  There is no 
evidence of record which provides a basis for an earlier 
effective date.  

The Board notes that the earlier effective date does not 
effect that initial date of payment of compensation benefits.  
Payment of monetary benefits may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective. See 38 U.S.C.A. § 
5111(a) (West 2002); 38 C.F.R. § 3.31 (2003).


ORDER

Entitlement to an earlier effective date of May 13, 1997, for 
the grant of service connection for the cause of the 
veteran's death is granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



